Citation Nr: 0013834	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-49 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for central herniated 
nucleus pulposus at C5-C6 level and mild bulging annulus at 
L5-S1 (claimed as a back disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty in from August 1960 to 
August 1962.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which service 
connection was denied for central herniated nucleus pulposus 
at C5-C6 level and mild bulging annulus at L5-S1 (claimed as 
a back disability).  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from central herniated nucleus pulposus at C5-C6 
level and mild bulging annulus at L5-S1, which can be related 
to his period of service.


CONCLUSION OF LAW

The claim for service connection for central herniated 
nucleus pulposus at C5-C6 level and mild bulging annulus at 
L5-S1 is not well grounded.  38 U.S.C.A. §§ 1101,1110, 1111, 
1112, 1137, 5107(a) (West 1991& Supp. 1998); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The veteran has not claimed combat service.  He did not serve 
during a period of war.  The Board accordingly finds that the 
veteran is not shown to have engaged in combat and is thus 
not entitled to application of 38 U.S.C.A. § 1154(b).  

Background

The August 1960 induction examination report showed that the 
veteran's spine was normal.  In May 1961 the veteran 
complained of a backache, however no diagnosis was given.  No 
spine abnormalities were noted on his June 1962 separation 
examination report.  

The January 1984 VA outpatient treatment record shows that 
the veteran was seen for chronic back pain.

The veteran was seen by private physicians from September 
1995 to October 1996 for back problems.  The veteran made a 
worker's compensation claim in September 1995.  Between 
September 1995 and October 1995 the veteran had lumbar sacral 
spasms.  A private CT Scan, dated January 1996, revealed 
central herniated nucleus pulposus at C5-C6 and C6-C7 level, 
as well as mild bulging annulus at L5-S1.  In February 1996 a 
private neurologist impression was cervical and lumbar 
strain.  In October 1996 the veteran was seen for lumbosacral 
strain.  

At the June 1997 RO hearing the veteran testified that he 
sustained a back injury while unloading a trailer on or about 
1961 and that the next day he was unable to get up.  He 
reported that he was taken to the Walson Army Hospital and 
was hospitalized and treated for two weeks.  The veteran 
stated that he has had back pain since that time.  He also 
indicated that the first treatment after discharge was at the 
VA Hospital when he was seen in January 1984 with complaints 
of back pain.  The veteran testified that after that he was 
treated at the State Insurance Fund in 1995 after a work 
accident and Social Security benefits were approved based on 
a disc disease disability.  

Analysis

The veteran's statement that his central herniated nucleus 
pulposus at C5-C6 level and mild bulging annulus at L5-S1 
were related to his active service cannot serve to well 
ground the claims because he is not shown to be competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  Caluza, 7 Vet. App. at 507; see also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board notes that the veteran was discharged from service 
in August 1962 and the record does not show treatment for 
back complaints until January 1984, more than 20 years after 
his discharge from service.  There is no medical opinion of 
record indicating a nexus between the veteran's complaint of 
back pain in service and chronic back pain, noted in 1984, 
and his current diagnosis of central herniated nucleus 
pulposus at C5-C6 level and mild bulging annulus at L5-S1.  
In view of the absence of these facts, his allegation that 
there is some relationship to active service is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for central herniated nucleus pulposus at 
C5-C6 level and mild bulging annulus at L5-S1 is not well 
grounded and is denied.  

The veteran is informed that if he is able to produce 
competent evidence attributing the onset or aggravation of 
the claimed disorder to active service, he should petition to 
reopen his claim.  The Board acknowledges that it has decided 
the current appeals on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the veteran has been furnished adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes, with regard to the matter 
herein, that the veteran has not been prejudiced by its 
decision.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

Service connection for central herniated nucleus pulposus at 
C5-C6 level and mild bulging annulus at L5-S1 is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

